Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Reasons for Allowance
This office action is in response to the Amendment filed on 11/3/2021.  Claims 1-4, 6-8, 10-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a system to detect and prevent network tampering comprising: an anti-tampering system, a network interface connecting the anti-tampering system to a network, and a software program running on the anti-tampering system, the software program containing instructions that, when executed by the anti-tampering system, cause the anti-tampering system to: monitor communications on the network during normal network communication; receive a plurality of Address Resolution Protocol {ARP} request messages from an information processing system connected to the network, determine whether each of the plurality of ARP request messages are for an Internet Protocol (IP) address that is in use on the network: identify ARP request messages directed to an IP address not in use on the network; for ARP request messages directed to an IP address that is in use on the network, determine whether the information processing system sending the ARP request messages is authorized to access the IP address; and transmit a plurality of ARP reply messages to the second information processing system in response to ARP request messages identified as being directed to an IP address not in use on the system or to an IP address the information processing system is not authorized to access, wherein the each reply messages .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449